117 F.3d 1423
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Calvin J. WEBER, Appellant,v.UNITED STATES DEPARTMENT OF THE ARMY, Appellee.
No. 97-1527.
United States Court of Appeals, Eighth Circuit.
Submitted June 18, 1997July 9, 1997

Appeal from the United States District Court for the Eastern District of Missouri.
Before, HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.

PER CURIAM

1
Calvin J. Weber, a former civilian Army engineer, appeals from the district court's1 order and judgment dismissing his consolidated actions for failure to state a claim upon which relief may be granted.  Having carefully reviewed the record and the parties' submissions, we conclude that dismissal was warranted and that an extended discussion is not necessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri